DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to respond to this restriction requirement) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.
If applicant wishes to contact a registered, patent practitioner for legal advice, registered patent practitioners can be found here: https://www.uspto.gov/learning-and-resources/patent-and-trademark-practitioners/finding-patent-practitioner .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 10/04/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to because:
Figure 7B should be enclosed within a box to make it clear that all of the non-connected elements of Figure 7B are part of the same Figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a gas chamber that is externally attached and detachable form the UAV, to allow removal of gas chamber and replacing the detached air chamber with another gas chamber (Claim 1 – See 112 Rejections Below)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The abstract of the disclosure is objected to because:
The term “comprises” is not permitted within the abstract.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Paragraph [0049], Line 2, replace “thereof” with “thereof.”  
Paragraph [0085], Line 2, replace “Disc” with “Disc.”
Paragraph [0086], Line 2, replace “drone” with “drone.”
Paragraph [0110], Last Line, replace “acceleration” with “acceleration.”
Paragraph [0115], Last Line, replace “15/264,455)” with “15/264,455).”
Paragraph [0122], Last Line, replace “system)” with “system).”
Appropriate correction is required.

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claim 1, Line 15, before “gas chamber” add “the”
Claim 1, Line 15, replace “air” with “gas”
Claims 2-18, Line 1, replace “system” with “vehicle”
Claim 13, Line 2, before “water”, delete “the”
Claim 14, Line 1, delete “on-board”
Claim 16, Line 3 after wherein the display” add “screen”
Claim 19, Line 1, replace “An Unmanned Aerial Vehicle (UAV)” with “The vehicle”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a gas chamber that is externally attached and detachable form the UAV, to allow removal of gas chamber and replacing the detached air chamber with another gas chamber.” However, a review of the disclosure shows a lack of written description as to how the UAV actually functions to have the gas chambers being detachably connected to the UAV itself.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 5 recites “comprising any or combination of….” However, the examiner notes that the way this is written leaves it slightly unclear and indefinite as to what is attempting to be claimed with this recitation. For purposes of examination, the examiner assumes that the applicant is stating that the phrase “comprising any or combination of….” is meant to mean “at least one 
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, the examiner assumes that the phrase “at least a power source either onboard in the form of stored power onboard such as a battery or fuel, or has a power gathering source such as a solar panel or wind energy generator, or has a power delivery source such as a tether cable, wireless energy transfer through EM radiation, or a combination of any of the these” is meant to be “at least one of a power source in the form of a battery or fuel, in the form of a solar panel or wind energy generator, in the form of a tether cable, or wireless energy transfer through EM radiation
Claim 1, Lines 14-15 recite “and a gas chamber that is externally attached and detachable from the UAV, to allow removal of gas chamber and replacing the detached air chamber with another gas chamber…” However, the examiner notes that it is indefinite and unclear as to how the “gas chamber” is 
Claim 1 recites the limitation “the net effective…" in Lines 16-17.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace “the net effective…" with “a net effective…".
Claim 2 recites the limitation “the Three…" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace “the Three…" with “a Three…".
Claim 3 recites the limitation “the net density" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace “the net density" with “a net density ".
Claim 4 recites “can have different size shapes and configurations.” However, the examiner first notes that the phrase "can" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Generally speaking, the use of the term “can” should be avoided in claim language. For purposes of examination, the examiner assumes that the phrase “can” is meant to be “configured to” as the phrase “configured to” is generally the legal phrase which is understood to have the meaning of “capable of”.
Claim 6 recites the limitation “the surface of the external surface" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace “the surface of the external surface" with “a surface of an external surface ".
Claim 9 recites the limitation “the inner void" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace “the inner void" with “an inner void".
Claims 10 and 11 both use the phrase “can be”, wherein the examiner notes that the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). To fix this, replace “can be” with “configured to be”.
electronic control system”.
Claim 12 recites the limitation “the surface" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace “the surface" with “a surface".
Claim 13 recites the limitation “the surface" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace “the surface" with “a surface".
Claim 16 recites the limitation “the inner surface" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace “the inner surface" with “an inner surface".
Claim 17 recites “as described in the Methods and Devices for using Aerial Vehicles to Create Graphic Displays and Reconfigurable 3D.” However, the examiner notes that it is generally improper to reference a different document within a claim as it is indefinite and unclear as to what elements form the other document are actually being incorporated into the claimed subject matter. For purposes of examination, the examiner assumes that the reference to the document titled “Methods and Devices for using Aerial Vehicles to Create Graphic Displays and Reconfigurable 3D” is not meant to be within claim 17 itself.
Claim 18 recites “wherein the gas chamber is replaced with an aerodynamic donut shaped ring…” However, this appears to be a “method” step which is improper when claiming a “product” as appears to be claimed in all of the previous claims. For purposes of examination, the examiner assumes that the applicant means to further clarify the “gas chamber” in claim 18. Therefore, the phrase “wherein the gas chamber is replaced with an aerodynamic donut shaped ring…” is understood to state in the donut form and includes 
Claim 19 recites the limitation “the other side" in the last line.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace “the other side" with “another side".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/               Primary Examiner, Art Unit 3649